Exhibit 10(uu) January 13, 2011 Paul D. Ridder Senior Vice President and CFO Tasty Baking Company Three Crescent Drive, Suite 200 Navy Yard Corporate Center Philadelphia, Pennsylvania 19112 Re:Machinery and Equipment Loan Fund #26-9-856 arid #27-9-880 Dear Mr. Ridder: The Machinery and Equipment Loan Fund (MELF) has approved your request to grant a moratorium on principal and interest payments due on both of your outstanding MELF loans.For MELF #26-9-856 (loan number 11100668), this moratorium will include the period November 1, 2010 until June 30,2011.For MELF #27-9-880 (loan number 11100680), this moratorium will include the period October 1,2010 until June 30,2011.Interest will accrue during this period, be capitalized and added to principal.Payments including principal and interest will resume July 1, 2011 in an amount sufficient to amortize the principal balance over the remaining term of the loans. If you have any questions, please contact Frank Tokarz at (717) 720-1413 or ftokarz@state.pa.us. Sincerely, Scott D. Dunkelberger Acting Deputy Secretary cc:Kristina Kurjiaka Ahmed Mohamed
